     Case 1:20-cv-01303-NONE-BAM Document 25 Filed 03/29/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                        UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA

10

11    JOSEPH CLARENCE EASTMAN,                          Case No. 1:20-cv-01303-NONE-BAM (PC)
12                       Plaintiff,                     ORDER DENYING MOTION FOR
                                                        SUBPOENAS AS PREMATURE
13             v.
                                                        (ECF No. 24)
14    TUOLUMNE COUNTY JAIL, et al.,
15                       Defendants.
16

17          Plaintiff Christopher L. Brys (“Plaintiff”) is a former county jail inmate and current state

18   prisoner proceeding pro se and in forma pauperis in this civil rights action pursuant to 42 U.S.C.

19   § 1983.

20          On February 12, 2021, the Court screened Plaintiff’s second amended complaint and

21   issued findings and recommendations recommending dismissal of this action based on Plaintiff’s

22   failure to comply with Federal Rule of Civil Procedure 8 and failure to state a cognizable claim

23   upon which relief may be granted. (ECF No. 22.) Plaintiff filed untimely objections on March

24   18, 2021. (ECF No. 23.) Those findings and recommendations are currently pending before the

25   District Judge.

26          Currently before the Court is Plaintiff’s motion for subpoenas, filed March 26, 2021.

27   (ECF No. 24.) In this motion, Plaintiff requests paperwork to subpoena papers from various

28   entities and individuals he has named in this action. (Id.)
                                                        1
     Case 1:20-cv-01303-NONE-BAM Document 25 Filed 03/29/21 Page 2 of 2


 1           Plaintiff’s request for subpoenas is premature. As Plaintiff has been informed, the Court

 2   is required to screen complaints brought by prisoners seeking relief against a governmental entity

 3   or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). Plaintiff’s complaint, or

 4   any portion thereof, is subject to dismissal if it is frivolous or malicious, if it fails to state a claim

 5   upon which relief may be granted, or if it seeks monetary relief from a defendant who is immune

 6   from such relief. 28 U.S.C. § 1915A(b)(1), (2); 28 U.S.C. § 1915(e)(2)(B)(ii).

 7           The undersigned has screened the second amended complaint and found that Plaintiff has

 8   failed to state any cognizable federal claims, and recommended that this action be dismissed. If

 9   those findings and recommendations are adopted, this case will be dismissed, no defendants will

10   be served, and no subpoenas will be necessary. If the findings and recommendations are not

11   adopted and the District Judge finds that this case should proceed on one or more cognizable

12   claims, then the Court will open discovery and Plaintiff may renew his motion for subpoenas, if

13   necessary.

14           Accordingly, Plaintiff’s motion for subpoenas, (ECF No. 24), is HEREBY DENIED as

15   premature.

16
     IT IS SO ORDERED.
17

18       Dated:     March 29, 2021                                /s/ Barbara    A. McAuliffe              _
                                                           UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                           2
